EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 209 tFort Lee tNJ 07024 P.O. Box 436402t San Diegot CA 92143-6402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants,consents to the inclusion of our report ofOctober 7,2012,on the audited financial statements ofEquiSource Hotel Fund 1 LLP as of September 30, 2012 and for the periodfrom September 19,2012 (inception) to September 30, 2012 ended in Form S-11 Amendment No 1 that are necessarynow or in the near future with the U.S. Securities andExchange Commission and to the reference to our Firm under theheading "Experts" in the Prospectus. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA Fort Lee, NJ, US January 29, 2013
